FIFTH AMENDMENT
TO
AMENDED AND RESTATED LOAN AGREEMENT

            THIS FIFTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT ("Fifth
Amendment") is made and entered into as of this 18th day of April, 2006 by and
among TRIPOS, INC., a Utah corporation ("Tripos"), TRIPOS REALTY, LLC, a
Missouri limited liability company ("Tripos Realty;" Tripos and Tripos Realty
are sometimes collectively referred to herein as the "Obligors"), and LASALLE
BANK NATIONAL ASSOCIATION (the "Lender").

WITNESSETH:

            WHEREAS, pursuant to that certain Amended and Restated Loan
Agreement, dated as of December 2, 2002, by and among the Obligors and Lender,
Lender (i) established in favor of Tripos a revolving line of credit initially
in the amount of $6,000,000, and (ii) made a Term Loan to Tripos in the initial
amount of $4,350,000, as amended by that certain First Amendment to Amended and
Restated Loan Agreement dated as of October 16, 2003, that certain Second
Amendment to Amended and Restated Loan Agreement dated as of April 19, 2004,
that certain Third Amendment to Amended and Restated Loan Agreement dated as of
December 21, 2004 and that certain Fourth Amendment to Amended and Restated Loan
Agreement dated as of April 14, 2005 (as the same may be further amended,
supplemented or otherwise modified from time to time, the "Loan Agreement"); and

            WHEREAS, the Lender has agreed to the modification of certain
provisions contained in the Loan Agreement and certain of the other Loan
Documents upon the terms and conditions hereafter set forth.

            NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements set forth herein and for other good and valuable
consideration, the mutuality, receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

            1.         Definitions.  All capitalized terms not otherwise defined
herein shall have the meanings given to such terms in the Loan Agreement.

 

            2.         Amendments to Loan Agreement.  The Loan Agreement is
hereby amended as of the date first written above, unless otherwise specifically
set forth herein, as follows:

(a)     Section 3.1.1 (Aggregate Amount, Reductions) of the Loan Agreement is
hereby amended by deleting the reference to "6,500,000" and substituting in lieu
thereof the figure "6,000,000".

(b)     Section 3.1.2 (Limitation on Revolving Loan Advances) of the Loan
Agreement is hereby amended and restated to read as follows:


"LIMITATION ON REVOLVING LOAN ADVANCES.

                                                                                                       

--------------------------------------------------------------------------------



NO REVOLVING LOAN ADVANCE WILL BE MADE WHICH WOULD RESULT IN THE REVOLVING LOANS
EXCEEDING THE MAXIMUM AVAILABLE AMOUNT AND NO REVOLVING LOAN ADVANCE WILL BE
MADE ON OR AFTER THE REVOLVING LOAN MATURITY DATE.  LENDER MAY, HOWEVER, IN ITS
ABSOLUTE DISCRETION MAKE REVOLVING LOAN ADVANCES EXCEEDING THE MAXIMUM AVAILABLE
AMOUNT, BUT SHALL NOT BE DEEMED BY DOING SO TO HAVE INCREASED THE REVOLVING LOAN
COMMITMENT AND SHALL NOT BE OBLIGATED TO MAKE ANY SUCH REVOLVING LOAN ADVANCES
THEREAFTER.  THE "MAXIMUM AVAILABLE AMOUNT" ON ANY DATE SHALL BE A DOLLAR AMOUNT
EQUAL TO THE LESSER OF (A) THE BORROWING BASE MINUS THE SUM OF THE AGGREGATE
AMOUNT OF ALL OUTSTANDING LOC OBLIGATIONS AND (B) THE REVOLVING LOAN COMMITMENT
ON SUCH DATE MINUS THE SUM OF THE AGGREGATE AMOUNT OF ALL OUTSTANDING LOC
OBLIGATIONS.  AT ANY TIME THAT THERE IS AN EXISTING DEFAULT, THE REVOLVING LOAN
COMMITMENT MAY BE CANCELED AS PROVIDED IN SECTION 17.2."

(c)     Section 4.3 (Interest on the Term Loan) of the Loan Agreement is hereby
amended and restated to read as follows:


"INTEREST ON THE TERM LOAN.


BORROWER SHALL PAY INTEREST ON THE TERM LOAN AT A RATE OF INTEREST IN AN AMOUNT
EQUAL TO THREE PERCENT (3.00%) ABOVE THE FROM TIME TO TIME EURODOLLAR RATE FOR
90 DAY INTEREST PERIODS, AS DETERMINED TWO DAYS BEFORE THE FIRST DAY OF EACH
CALENDAR QUARTER DURING THE TERM OF THE TERM LOAN."

(d)     Section 15.3 (Indebtedness) is hereby amended by adding the following
new Section 15.3.9:

            "15.3.9 PIPE Transaction.

            Unsecured subordinated Indebtedness created, incurred or assumed by
Borrower in connection with a PIPE Transaction on such terms and with such
parties as are acceptable to the Lender in its commercially reasonable
discretion and which is otherwise consummated in accordance with all applicable
laws."

(e)     Section 15.5 (Revolving Loan Thirty Date Reduction) is hereby deleted.

(f)     Section 15.9 (Indirect Obligations) of the Loan Agreement is hereby
amended and restated to read as follows:


"15.9.  INDIRECT OBLIGATIONS.


CREATE, INCUR, ASSUME OR ALLOW TO EXIST ANY INDIRECT OBLIGATIONS EXCEPT FOR
(I) INDIRECT OBLIGATIONS WHICH ARE LOAN OBLIGATIONS, (II) INDIRECT OBLIGATIONS
OF BORROWER EXISTING OR CONTEMPLATED ON THE AMENDED AND RESTATED EFFECTIVE DATE
AND DISCLOSED TO LENDER ON EXHIBIT 12, AND (III) UNSECURED INDIRECT OBLIGATIONS
OF TRIPOS UK HOLDINGS NOT TO EXCEED IN THE AGGREGATE GBP 500,000 THAT ARE
PROVIDED IN CONNECTION WITH CAPITAL LEASES OF TRIPOS DISCOVERY RESEARCH, A
UNITED KINGDOM CORPORATION."

(g)     Section 15.10 (Capital Structure; Equity Securities) of the Loan
Agreement is hereby amended and restated as follows:


"15.10.  CAPITAL STRUCTURE; EQUITY SECURITIES.

                                                                                                      
2

                                                                                                       

--------------------------------------------------------------------------------



MAKE ANY CHANGE IN THE CAPITAL STRUCTURE OF ANY COVERED PERSON WHICH HAS OR IS
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT; OR ISSUE OR CREATE ANY
SECURITIES (EXCEPT FOR DIRECTOR QUALIFYING SHARES IN THE CASE OF COVERED PERSONS
NOT ORGANIZED UNDER THE LAWS OF THE UNITED STATES) OF ANY COVERED PERSON, EXCEPT
AS APPROVED IN ADVANCE BY LENDER (SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD)
PROVIDED, HOWEVER, THAT, IF NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
THEN CONTINUING, OR OTHERWISE WOULD REASONABLY BE LIKELY TO ARISE DUE TO ANY
SUCH TRANSACTION, AND SUBJECT IN ALL CASES TO THE TERMS OF SECTION 15.7,
BORROWER MAY ENTER INTO A PRIVATE PLACEMENT OF EQUITY SECURITIES (A "PIPE
TRANSACTION") ON SUCH TERMS AND WITH SUCH PARTIES AS ARE ACCEPTABLE TO THE
LENDER IN ITS COMMERCIALLY REASONABLE DISCRETION AND WHICH IS OTHERWISE
CONSUMMATED IN ACCORDANCE WITH ALL APPLICABLE LAWS; PROVIDED, FURTHER, THAT, IF
ANY SUCH PIPE TRANSACTION SHALL REQUIRE ANY FORM OF FUTURE INTEREST OR DIVIDEND
PAYMENTS, THEN AT THE TIME OF RECEIPT BY BORROWER OF THE INITIAL PROCEEDS FROM
SUCH PIPE TRANSACTION, BORROWER SHALL DEPOSIT AN AMOUNT EQUAL TO THE AGGREGATE
OF SUCH FUTURE INTEREST AND/OR DIVIDEND PAYMENTS REQUIRED TO BE MADE BY BORROWER
DURING THE PERIOD ENDING JANUARY 1, 2007 WITH LENDER IN AN ACCOUNT AT LENDER AND
ADMINISTERED IN ACCORDANCE WITH LENDER'S STANDARD CASH MANAGEMENT PROCEDURES,
WHICH WOULD ALLOW ONLY FOR THE OUTBOUND TRANSFERS OF SUCH AMOUNTS TO THE
BENEFICIARY OF THE PIPE TRANSACTION, EXCEPT THAT ANY INTEREST OR OTHER EARNINGS
THEREON SHALL BE TRANSFERRED TO BORROWER AT ITS DISCRETION.

(h)     Section 15.7 (Change in Control) of the Loan Agreement is hereby amended
by adding the following proviso to the end thereof:


"PROVIDED, HOWEVER, THAT IN CONNECTION WITH THE CLOSING OF THE SALE OF THE
MORTGAGED PROPERTY AND AFTER PAYMENT IN FULL OF THE TERM LOAN AND THE
OVERADVANCE AMOUNT, TRIPOS REALTY MAY MERGE INTO TRIPOS PROVIDED THAT TRIPOS,
AFTER GIVING EFFECT TO SUCH MERGER, SHALL REMAIN THE SURVIVING ENTITY."

(i)     Section 15.19 (Disposal of Property) of the Loan Agreement is hereby
amended by adding the following sentence to the end thereof:


"IN ADDITION, IN THE ABSENCE OF AN EXISTING DEFAULT, TRIPOS REALTY MAY SELL THE
MORTGAGED PROPERTY PROVIDED THAT THE PROCEEDS FROM SUCH SALE ARE APPLIED
DIRECTLY TO PAY OFF IN FULL THE TERM LOAN AND ANY AMOUNTS OUTSTANDING UNDER THE
OVERADVANCE AMOUNT, WITH ANY EXCESS AMOUNTS BEING RETAINED BY TRIPOS REALTY
AND/OR BORROWER."

(j)     Section 16.1 (Special Definitions) of the Loan Agreement is hereby
amended by adding in appropriate alphabetical order the following definition:


"'NET WORTH' MEANS, AS OF ANY TIME, THE NET WORTH OF BORROWER AS DETERMINED IN
ACCORDANCE WITH GAAP.'"

(k)     Effective March 30, 2006, Sections 16.5 (Minimum Debt Service Coverage),
16.6 (Maximum Non-TRR Capital Expenditures, and 16.7 (Minimum Shareholder's
Equity) are each deleted and the following new Sections 16.2 and 16.3 are hereby
substituted in lieu thereof:

                                                                                                      
3

                                                                                                       

--------------------------------------------------------------------------------



"SECTION 16.2.   MINIMUM NET WORTH.  BORROWER COVENANTS AND AGREES THAT THE
BORROWER'S NET WORTH, CALCULATED AS OF THE LAST DAY OF EACH FISCAL QUARTER
(A) COMMENCING WITH THE FISCAL QUARTER ENDING JUNE 30, 2006 SHALL NOT BE LESS
THAN EIGHTY-FIVE PERCENT (85%) OF BORROWER'S NET WORTH AS OF MARCH 31, 2006,
PLUS (B) FOR THE FISCAL QUARTER ENDING SEPTEMBER 30, 2006 AND FOR EACH FISCAL
QUARTER THEREAFTER AN AMOUNT EQUAL TO THE SUM OF THE MINIMUM AMOUNT REQUIRED TO
BE MAINTAINED FOR THE IMMEDIATELY PRECEDING FISCAL QUARTER PLUS EIGHTY-FIVE
PERCENT (85%) OF THE BORROWER'S NET INCOME (BUT NOT LESS THAN ZERO) FOR SUCH
CURRENT FISCAL QUARTER PLUS (C) IN EACH CASE AN AMOUNT EQUAL TO 100% OF THE
AMOUNTS RECEIVED (NET AFTER FEES, COSTS AND EXPENSES OF ISSUANCE) FOR THE
ISSUANCE OF STOCK OF BORROWER, IF ANY, EXCLUSIVE OF ANY SUCH AMOUNTS REALIZED IN
CONNECTION WITH A PIPE TRANSACTION.  THE DESCRIBED CALCULATION OF BORROWER'S NET
WORTH MAY BE PERFORMED, IN LENDER'S REASONABLE DISCRETION, EXCLUSIVE OF (I) ALL
GAINS AND LOSSES CAUSED BY FOREIGN CURRENCY TRANSLATIONS ADJUSTMENTS, (II) THE
PIPE TRANSACTION, (III) CHANGES IN THE BOOK VALUE OF BORROWER'S EQUITY HOLDINGS,
AND (IV) ANY GAIN OR LOSS REALIZED IN CONNECTION WITH TRIPOS REALTY'S SALE OF
THE MORTGAGED PROPERTY."


"SECTION 16.3  MINIMUM LIQUIDITY.  BORROWER COVENANTS AND AGREES THAT BORROWER'S
CASH AND CASH EQUIVALENTS, MEASURED AS OF THE LAST DAY OF EACH CALENDAR MONTH,
SHALL AT NO TIME BE LESS THAN $2,000,000.00.

(l)     The definition of "Revolving Loan Maturity Date" contained on Exhibit
2.1 (Glossary and Index of Defined Terms) is hereby amended by deleting the
reference to April 18, 2006" and substituting in lieu thereof the date "January
1, 2007".

(m)     Exhibit 2.1 (Glossary and Index of Defined Terms) to the Loan Agreement
is hereby amended by adding in proper alphabetical order the following
definitions:


"BORROWING BASE" MEANS AS OF ANY DATE OF DETERMINATION, AN AMOUNT EQUAL TO
(I) EIGHTY PERCENT (80%) OF NET ELIGIBLE ACCOUNTS, PLUS (II) PRIOR TO SALE BY
TRIPOS REALTY OF THE MORTGAGED PROPERTY, THE OVERADVANCE AMOUNT.


"BORROWING BASE CERTIFICATE" -- SHALL BE IN THE FORM OF EXHIBIT 7.2, OR SUCH
OTHER FORM AS LENDER MAY REASONABLY REQUIRE FROM TIME TO TIME, TOGETHER WITH
SUCH SUPPORTING INFORMATION AS LENDER MAY REASONABLY REQUIRE FROM TIME TO TIME.


"CASH AND CASH EQUIVALENTS" -- MEANS CASH OF THE BORROWER AND ITS SUBSIDIARIES
PLUS THE FACE AMOUNT OF ANY INVESTMENT DESCRIBED UNDER SECTION 15.2.1.  FOR
PURPOSES OF SECTION 16.3 (MINIMUM LIQUIDITY), FOREIGN DENOMINATED CURRENCIES AND
INVESTMENTS SHALL BE CONVERTED TO DOLLARS BY BORROWER IN ACCORDANCE WITH ITS
HISTORICAL INTERNAL ACCOUNTING PROCEDURES.

                                                                                                      
4

                                                                                                       

--------------------------------------------------------------------------------



"ELIGIBLE ACCOUNTS" -- SHALL MEAN ALL ACCOUNTS WHICH ACCORDING TO GAAP ARE
DEEMED CURRENT OTHER THAN: (A) SUBJECT TO CLAUSE (G) BELOW, ACCOUNTS CREATED
FROM THE SALE OF GOODS AND SERVICES ON NON-STANDARD TERMS AND/OR THAT ALLOW FOR
PAYMENT TO BE MADE MORE THAN THIRTY (30) DAYS FROM DATE OF SALE; (B) SUBJECT TO
CLAUSE (G) BELOW, ACCOUNTS UNPAID MORE THAN NINETY (90) DAYS FROM THEIR ORIGINAL
DUE DATES; (C) SUBJECT TO CLAUSE (G) BELOW, ALL ACCOUNTS OF ANY ACCOUNT DEBTOR
IF FIFTY PERCENT (50%) OR MORE OF THE OUTSTANDING BALANCE OF SUCH ACCOUNTS ARE
UNPAID MORE THAN NINETY (90) DAYS FROM THEIR ORIGINAL DUE DATES; (D) ACCOUNTS
FOR WHICH THE ACCOUNT DEBTOR IS AN OFFICER, DIRECTOR, A 5% OR MORE SHAREHOLDER,
MEMBER, EMPLOYEE, PARENT, SUBSIDIARY, OR AFFILIATE (OTHER THAN ANY AFFILIATE
WITH WHICH BORROWER AND SUCH AFFILIATE HAVE ENTERED INTO AND NEGOTIATED AN ARMS
LENGTH TRANSACTION) OF, OR HAS COMMON 5% OR MORE SHAREHOLDERS, OFFICERS,
DIRECTORS OR MEMBERS WITH BORROWER; (E) CONSIGNMENT SALES; (F) ACCOUNTS FOR
WHICH THE PAYMENT IS OR MAY BE CONDITIONAL; (G) ACCOUNTS FOR WHICH THE ACCOUNT
DEBTOR IS NOT A COMMERCIAL OR INSTITUTIONAL ENTITY (WHICH TERM INCLUDES, BUT IS
NOT LIMITED TO, PRIVATE AND PUBLIC UNIVERSITIES, GOVERNMENTAL AGENCIES AND
RESEARCH INSTITUTES AND CENTERS) OR IS NOT A RESIDENT OF THE UNITED STATES,
UNLESS, NOTWITHSTANDING CLAUSES (A), (B) AND (C) ABOVE, AND THE STANDARD TERMS
ARE NO LONGER THAN NET 60 DAYS, SUCH ACCOUNTS ARE (1) INSURED ON TERMS AND BY AN
AGENCY OR PRIVATE INSURER REASONABLY ACCEPTABLE TO LENDER, (AND IN WHICH LENDER
IS THE NAMED BENEFICIARY), OR (2) SUPPORTED BY A LETTER OF CREDIT (IN WHICH
LENDER IS THE NAMED BENEFICIARY)); (H) ACCOUNTS WITH RESPECT TO WHICH ANY
WARRANTY OR REPRESENTATION PROVIDED HEREIN IS NOT TRUE AND CORRECT; (I) ACCOUNTS
WHICH REPRESENT GOODS OR SERVICES PURCHASED FOR A PERSONAL, FAMILY OR HOUSEHOLD
PURPOSE; (J) ACCOUNTS WHICH REPRESENT GOODS USED FOR DEMONSTRATION PURPOSES OR
LOANED BY BORROWER TO ANOTHER PARTY; (K) ACCOUNTS WHICH ARE PROGRESS PAYMENT
(BEFORE SUCH PROGRESS PAYMENT IS PROPERLY BILLABLE TO THE CUSTOMER) OR BARTER;
(L) ACCOUNTS OF THE BORROWER REPRESENTING A SALE TO THE GOVERNMENT OF THE UNITED
STATES OF  AMERICA OR ANY SUBDIVISION THEREOF:  (1) UNLESS, WITH RESPECT TO AN
ACCOUNT REPRESENTING SUCH A SALE IN EXCESS OF $100,000.00, THE BORROWER HAS
COMPLIED, TO THE SATISFACTION OF THE LENDER, WITH RESPECT TO THE GRANTING OF A
SECURITY INTEREST IN SUCH ACCOUNT OF THE BORROWER, WITH THE FEDERAL ASSIGNMENT
OF CLAIMS ACT OR OTHER SIMILAR APPLICABLE LAW, IF APPLICABLE; OR (2) UNLESS THE
ACCOUNT REPRESENTING SUCH A SALE IS EQUAL TO OR LESS THAN $100,000.00 AND THE
AGGREGATE AMOUNT OF ALL SUCH SALES OF $100,000.00 OR LESS DOES NOT EXCEED
$500,000.00, (M) ACCOUNTS OF THE BORROWER EVIDENCED BY NOTES, CHATTEL PAPER OR
OTHER INSTRUMENTS (UNLESS SUCH NOTES, CHATTEL PAPER OR OTHER INSTRUMENTS HAVE
BEEN DELIVERED TO AND ARE IN THE POSSESSION OF LENDER), (N) ACCOUNTS OF THE
BORROWER OWING BY AN ACCOUNT DEBTOR WHICH IS NOT SOLVENT OR IS SUBJECT TO ANY
BANKRUPTCY OR INSOLVENCY PROCEEDING OF ANY KIND, (O) ACCOUNTS OF THE BORROWER
SUBJECT TO ANY SECURITY INTEREST, OTHER THAN A PERMITTED SECURITY INTEREST, (P)
ACCOUNTS OF THE BORROWER WITH RESPECT TO WHICH THE APPLICABLE ACCOUNT DEBTOR HAS
DISPUTED LIABILITY OR MADE ANY CLAIM WITH RESPECT THERETO WHICH ARE CONTINGENT
OR SUBJECT TO OFFSET OR COUNTERCLAIM, IN EACH CASE ONLY TO THE EXTENT OF SUCH
OFFSET OR COUNTERCLAIM, AND (R) ANY AND ALL OTHER ACCOUNTS WHICH LENDER
REASONABLY DEEMS TO BE INELIGIBLE.


"NET ELIGIBLE ACCOUNTS" -- THE FACE AMOUNT OF ELIGIBLE ACCOUNTS LESS ANY AND ALL
RETURNS, DISCOUNTS (WHICH MAY, AT LENDER'S OPTION, BE CALCULATED ON SHORTEST
TERMS), CREDITS, REBATES, ALLOWANCES, OR EXCISE TAXES (OTHER THAN SALES TAXES)
OF ANY NATURE AT ANY TIME ISSUED, OWING, CLAIMED BY ACCOUNT DEBTORS, GRANTED,
OUTSTANDING, OR PAYABLE IN CONNECTION WITH SUCH ACCOUNTS AT SUCH TIME.


"OVERADVANCE AMOUNT" -- FOR PURPOSES OF CALCULATING THE FROM TIME TO TIME
BORROWING BASE, ANY AMOUNT AS NEEDED BY BORROWER TO BE IN COMPLIANCE WITH THE
BORROWING BASE UP TO $1,800,000.


"PIPE TRANSACTION" -- SHALL HAVE THE MEANING ASSIGNED TO IT IN SECTION 15.10.

                                                                                                      
5

                                                                                                       

--------------------------------------------------------------------------------


            3.         Conditions to Effectiveness.  This Fifth Amendment shall
become effective when and only when the Lender shall have received (i) this
Fifth Amendment duly executed by the Obligors, (ii) a replacement Revolving Note
in form reasonably satisfactory to Lender, (iii) evidence reasonably
satisfactory to the Lender and its counsel that the transactions contemplated by
the Fifth Amendment have been properly authorized, (iv) a Reaffirmation of
Guaranty in a form reasonably satisfactory to Lender duly executed by Tripos
Realty and Optive Research, (v) a Fourth Modification of Deed of Trust,
Assignment of Rents and Security Agreement, and (vi) an extension fee of
$23,970.00.

            4.         Representations and Warranties.  Borrower and Tripos
Realty hereby represent and warrant as follows:

                        (a)        This Fifth Amendment and the Loan Agreement,
as amended hereby, constitute legal, valid and binding obligations of the
Obligors and are enforceable against Obligors in accordance with their
respective terms, except to the extent that the enforceability thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar Laws
affecting creditors' rights generally or by equitable principles of general
application.

                        (b)        Upon the effectiveness of this Fifth
Amendment, Obligors hereby reaffirm all covenants, representations and
warranties made in the Loan Agreement (except to the extent any representation
or warranty relates to an earlier date in which case such representations and
warranties are not being restated) to the extent the same are not amended hereby
and agrees that all such covenants, representations and warranties shall be
deemed to have been remade as of the effective date of this Fifth Amendment.

                        (c)        No Event of Default or Default has occurred
and is continuing or would exist after giving effect to this Fifth Amendment.

                        (d)        The Covered Persons have no defense,
counterclaim or offset with respect to the Loan Agreement or any of the other
Loan Documents.

            5.         Effect on the Loan Agreement.

                        (a)        Upon the effectiveness of this Fifth
Amendment, each reference in the Loan Agreement to "this Agreement,"
"hereunder," "hereof," "herein" or words of like import shall mean and be a
reference to the Loan agreement as amended hereby.

                        (b)        Except as specifically amended herein, the
Loan Agreement, the Loan Documents, and all other documents, instruments and
agreements executed and/or delivered in connection therewith, shall remain in
full force and effect, and are hereby ratified and confirmed.

                        (c)        The execution, delivery and effectiveness of
this Fifth Amendment shall not operate as a waiver of any right, power or remedy
of Lender, nor constitute a waiver of any provision of the Loan Agreement, the
Loan Documents, or any other documents, instruments or agreements executed
and/or delivered under or in connection therewith.

            7.         Governing Law.  This Fifth Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns and shall be governed by and construed in accordance with
the laws of the State of Missouri.

            8.         Headings.  Section headings in this Fifth Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Fifth Amendment for any other purpose.

                                                                                                      
6

                                                                                                       

--------------------------------------------------------------------------------


            9.         Counterparts.  This Fifth Amendment may be executed by
the parties hereto in one or more counterparts, each of which taken together
shall be deemed to constitute one and the same instrument.

                          IN WITNESS WHEREOF, this Fifth Amendment has been duly
executed as of the day and year first written above.

                                                                        TRIPOS,
INC.

                                                                       
By:       /s/ B. James Rubin

                                                                                   
Name:  B. James Rubin

                                                                                   
Title:    SVP-CFO

                                                                        TRIPOS
REALTY, LLC

                                                                        (as
Obligor and acknowledged as Guarantor)

                                                                        By:
TRIPOS, INC., its sole member

                                                                       
By:       /s/ John D. Yingling

                                                                                   
Name:  John D. Yingling

                                                                                   
Title:    VP-CAO

                                                                        LASALLE
BANK NATIONAL ASSOCIATION

                                                                       
By:       /s/ Tom Harmon

                                                                                   
Name:  Tom Harmon

                                                                                   
Title:     Senior Vice President

                                                                                                      
7

                                                                                                       

--------------------------------------------------------------------------------

EXHIBIT 7.2

                                                                     FORM OF

                                               BORROWING BASE CERTIFICATE

 

          For the calendar month ended _______________, _____.

          TRIPOS, INC. (the "Borrower") hereby certifies that, to the best of
its knowledge and belief, with respect to that certain Amended and Restated Loan
Agreement dated as of December 22, 2002 (as amended, modified, restated or
supplemented from time to time, the "Loan Agreement"; all of the defined terms
in the Loan Agreement are incorporated herein by reference) among the Borrower,
Tripos Realty and the Lender:

ACCOUNTS

1.         Accounts (as defined in the definition of Eligible Accounts in
Exhibit 2.1 of the Loan Agreement)


$_____________

2.         (i)  Subject to clause (vii) below, Accounts created from the sale of
goods and services on non-standard terms and/or that allow for payment to be
made more than thirty (30) days from date of sale




$_____________

(ii)  Subject to clause (vii) below, Accounts unpaid more than ninety (90) days
from their original due dates


$_____________

(iii)  Subject to clause (vii) below, Accounts of any Account Debtor if fifty
percent (50%) or more of the outstanding balance of such Accounts are unpaid
more than ninety (90) days from their original due dates




$_____________

(iv)  Accounts for which the Account Debtor is an officer, director, a 5% or
more shareholder, member, employee, parent, Subsidiary, or Affiliate (other than
any Affiliate with which Borrower and such Affiliate have entered into and
negotiated an arms length transaction) of, or has common 5% or more
shareholders, officers, directors or members with Borrower








$_____________

(v)  Consignment sales

$_____________

(vi)  Accounts for which the payment is or may be conditional


$_____________


> > > > > > > > 8

                                                                                                       

--------------------------------------------------------------------------------

(vii)  Accounts for which the Account Debtor is not a commercial or
institutional entity (which includes, but is not limited to, public or private
universities, governmental agencies and research institutes or centers) or is
not a resident of the United States, unless, notwithstanding clauses (i), (ii)
and (iii) above, and the standard terms are no longer than net 60 days, such
Accounts are (a) insured on terms and by an agency or private insurer reasonably
acceptable to Lender (and in which Lender is the named beneficiary), or (b)
supported by a letter of credit (in which Lender is the named beneficiary)).











$_____________

(viii)  Accounts with respect to which any warranty or representation provided
herein is not true and correct


$_____________

(ix)  Accounts which represent goods or services purchased for a personal,
family or household purpose


$_____________

(x)  Accounts which represent goods used for demonstration purposes or loaned by
Borrower to another party



$_____________

(xi)  Accounts which are progress payment (before such progress payment is
properly billable to the customer) or barter



$_____________

(xii)  Accounts of the Borrower representing a sale to the government of the
United States of America or any subdivision thereof:  (a) unless, with respect
to an Account representing such a sale in excess of $100,000.00, the Borrower
has complied, to the satisfaction of the Lender, with respect to the granting of
a security interest in such Account of the Borrower, with the Federal Assignment
of Claims Act or other similar applicable law, if applicable; or (b) unless the
Account representing such a sale is equal to or less than $100,000.00 and the
aggregate amount of all such sales of $100,000.00 or less does not exceed
$500,000.00












$_____________

(xiii)  Accounts of the Borrower evidenced by notes, chattel paper or other
instruments (unless such notes, chattel paper or other instruments have been
delivered to and are in the possession of Lender)




$_____________

(xiv)  Accounts of the Borrower owing by an account debtor which is not solvent
or is subject to any bankruptcy or insolvency proceeding of any kind



$_____________

                                                                                                       
9

--------------------------------------------------------------------------------

(xv)  Accounts of the Borrower subject to any Security Interest, other than a
Permitted Security Interest


$_____________

(xvi)  Accounts of the Borrower with respect to which the applicable account
debtor has disputed liability or made any claim with respect thereto which are
contingent or subject to offset or counterclaim, in each case only to the extent
of such offset or counterclaim





$_____________

(xvii)  Sum of lines (i) through (xvi)

$_____________

3.         Eligible Accounts (Line 1 less Line 2)

$_____________

4.         Deductions from Eligible Accounts (the sum of any and all returns,
discounts, credits, rebates, allowances, or excise taxes (other than sales
taxes) of any nature at any time issued, owing, claimed by Account Debtors,
granted, outstanding, or payable in connection with such Accounts at such time)






$_____________

5.         Net Eligible Accounts (Line 3 less Line 4)

$_____________

6.         Borrowing Base: (a) 80% of Net Eligible Accounts plus (b) prior to
sale by Tripos Realty of the Mortgaged Property, an Overadvance Amount of up to
$1,800,000.00



$_____________

BORROWING BASE

7.         Total Borrowing Base availability (Line 6)

$_____________

8.         Lesser of (a) Total Borrowing Base availability set forth in line 7,
and (b) $6,000,000


$_____________

9.         Aggregate outstanding Revolving Loans 

$_____________

10.        Aggregate outstanding LOC Obligations

$_____________

11.        The sum of Line 9 and Line 10

$_____________

12.        If Line 7 is greater than Line 11, then the difference ($________) is
available for extensions of credit under the Revolving Commitments and the LOC
Commitment; if Line 11 is greater than Line 7, then the Borrower shall prepay or
otherwise reduce so much of the outstanding Revolving Loans and LOC Obligations
as shall be necessary to eliminate such excess ($_________).

                                                                                                       
10

--------------------------------------------------------------------------------




            With reference to this Borrowing Base certificate, the Borrower
certifies that the above statements are true and correct.

            IN WITNESS WHEREOF, the undersigned has hereunto set its hand and
seal this _____ day of ______________, _______________.

TRIPOS, INC.

By:                                                                  

Name:                                                             

Title:                                                                

                                                                                                    
11

                                                                                                       

--------------------------------------------------------------------------------